Citation Nr: 0821953	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed asbestosis.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to asbestos.  

3.  Entitlement to service connection for emphysema as a 
result of exposure to asbestos.  



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from July 1962 until July 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran had a hearing before a Decision Review Officer 
(DRO) in December 2005, and a transcript is of record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In the Supplemental Statement of the Case, the DRO listed 
several pieces of evidence which are of record.  In this 
decision by the DRO, the veteran was subsequently denied 
service connection for emphysema and COPD because there was 
no evidence of asbestosis.  

In his hearing in December 2005, the veteran explicitly 
stated that on October 24, 2005 he had had a CT scan at a VA 
hospital.  While the veteran was unable to state the results 
of that CT scan during his hearing because he had not yet 
received the results, the RO was under an obligation to go 
and get that medical report prior to adjudication.  

The Board notes that VA owes the veteran a duty to assist in 
the development of his claim.  This duty to assist includes a 
duty to request, until further effort is found to be futile, 
any records in the custody of VA or other federal department 
or agency.  See 38 C.F.R. § 3.159(c)(2) (2007).  

Because the veteran adequately told the DRO that he had 
medical evidence on file with VA which was not in the claims 
file at the time of adjudication nor listed in the evidence 
in the DRO's Supplemental Statement of the Case, VA failed in 
its duty to assist the veteran in the development of his 
claim.  

Furthermore, the Board notes that there is no specific 
statutory guidance with regard to asbestos-related claims, 
nor has the Secretary promulgated any regulations in regard 
to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting from asbestos exposure.  

The date of this amended material is December 13, 2005.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  Also, an opinion by VA's Office of 
General Counsel discusses the development of asbestos claims.  
VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

It is further noted in the Manual that any clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease, and lists symptoms that 
include dyspnea on exertion; end-respiratory rales over the 
lower lobes; compensatory emphysema; clubbing of the fingers 
at late stages; and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.  
See Id. at Subsection (e).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not:  
(1) service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The veteran was afforded a VA medical examination in February 
2006 related to both his emphysema and COPD claims.  The VA 
examiner noted that he looked at the claims file prior to 
rendering his opinion.  The Board notes that the October 24, 
2005 VA CT scan was not of record at the time of the VA 
examiner's opinion.  

During the examination, the VA examiner noted that the 
veteran had a history of asbestos exposure in service from 
1962 until 1966.  The VA examiner also noted that the veteran 
stated that he had been diagnosed with asbestosis and COPD.  
The VA examiner administered pulmonary function tests (PFTs), 
the results of which are attached to the VA examiner's 
report.  The VA examiner fails to provide any opinion as to 
whether the veteran's emphysema or COPD was due to any 
asbestos exposure or other event of service.  

Furthermore, the VA examination report is void of any 
indication that a radiogenic test was conducted in order to 
get a clinical diagnosis of asbestosis, as required in the 
Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, Subsection (e).  The Board further finds that while the 
veteran was afforded a VA examination, that examination, 
which included a claim for asbestosis, failed to be 
appropriately conducted.  

Finally, the Board notes that the veteran's October 24, 2005 
CT scan conducted at a VA hospital is now of record because 
the veteran submitted it with his Substantive Appeal dated 
August 2006.  

While the Board notes that the veteran's treatment records 
which he submitted with his Substantive Appeal seem to 
indicate that he was indeed diagnosed with asbestosis, since 
there is not a waiver of original jurisdiction of record, the 
Board has an obligation to allow the RO to review the 
evidence first before accepting jurisdiction of the veteran's 
claims.  See 38 C.F.R. § 20.1304(c) (2007).  

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to any of the claims currently 
on appeal, including treatment since the 
most recent evidence on file in February 
2006.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  After obtaining all relevant 
treatment records identified by the 
veteran as instructed above, the AOJ 
should arrange for a VA examination to 
determine the nature and likely etiology 
of the claimed asbestosis, COPD, and 
emphysema.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  

Specifically, the VA examiner should do 
all necessary tests to determine whether 
the veteran has asbestosis, and make an 
explicit finding as to whether the 
veteran is diagnosed with asbestosis or 
not.  If so, the VA examiner should 
determine whether it was the exposure in 
service to asbestos which was at least as 
likely as not caused by the veteran's 
asbestosis, and should so state.  
Further, the VA examiner should determine 
if the veteran's currently diagnosed COPD 
and emphysema are caused by the 
asbestosis.  

If the veteran is not diagnosed with 
asbestosis, the VA examiner should 
determine whether it is at least likely 
as not that the veteran's exposure in 
service to asbestos resulted in his 
currently diagnosed COPD and emphysema, 
and he should so state.

A complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination should one be 
deemed necessary and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims of service 
connection in light of all of the 
evidence on file.  If any of the benefits 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative, should one be appointed, 
should then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

